DETAILED ACTION
Election
Applicants’ election, with traverse, of invention I and N76D+N261W+L262E in their response of November 2, 2021 is acknowledged.  In their remarks of February 28, 2022 applicants state the following.
position 76 of SEQ ID NO: 2 corresponds to position 74 of SEQ ID NO: 1 
position 205 of SEQ ID NO: 2 corresponds to position 199 of SEQ ID NO: 1 
position 206 of SEQ ID NO: 2 corresponds to position 200 of SEQ ID NO: 1 
position 259 of SEQ ID NO: 2 corresponds to position 253 of SEQ ID NO: 1 
position 260 of SEQ ID NO: 2 corresponds to position 254 of SEQ ID NO: 1 
position 261 of SEQ ID NO: 2 corresponds to position 255 of SEQ ID NO: 1 
position 262 of SEQ ID NO: 2 corresponds to position 256 of SEQ ID NO: 1

Based thereon and the language of claim 19, the elected invention is directed to the variant of SEQ ID NO:  1 consisting of substitutions corresponding to N76D+N261W+L262E of SEQ ID NO:  2.  Using SEQ ID NO:  1 numbering, the elected invention is the variant of SEQ ID NO:  1 consisting of substitutions N74D+ N255W+ L256E.  
Applicants’ traversal is based on the argument that the groups are related as product and process of manufacture and are therefore not independent of one another. This argument is not found to be persuasive for the following reasons.  Applicants’ appear to be asserting that restriction is improper because the claims are directed to a special technical feature, i.e., the have unity of invention.   However, unity of invention is not relevant to restriction of US filings under 35 USC 121.  In addition, as explained in the prior actions: 
	Inventions are independent if it can be shown that they are not disclosed as capable of
use together and they have different modes of operation, different functions, or different effects
(MPEP 806.04, 808.01). Also, product and process inventions are distinct if: (1) the process as
claimed can be used to make another and materially different product, (2) the product claimed
can be used in a materially different process of using that product, or (3) the product claimed
can be made by another and materially different process (MPEP 806.05(h)). These inventions
are independent or distinct for the following reasons.
	The method of invention II is related to the protein of invention | as process of making
and product made. The inventions are distinct because the protein can also be made by
chemical synthesis.  

	The restriction requirement is still deemed proper and is therefore made FINAL.  
Claim History
Original claims 1 — 18 were filed January 7, 2021.  With the amendment of November 7, 2021, claims 1-4 and 15 have been cancelled, claims 5-12 and 14 have been amended, and claim 19 has been added.  Claims 5-15 and 16-19 were pending. With the filing of February 28, 2022, claim 15 has been cancelled, no claims have been amended, and no claims have been added.  Claims 5-14 and 16-19 are pending.  Claims 5-6, 14, and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 7-13 and 19, as encompassing the elected invention, are hereby examined.
Effective Filing Date
Assuming that SEQ ID NO:  1-3 in DENMARK PA 2014 00368 are identical to SEQ ID NO:  1-3 herein, the effective filing date granted for the instant claims is July 4, 2014, the filing date of said foreign priority application, which disclosed the recited subject matter.   
AIA -First Inventor to File Status
Based on the effective filing date of July 4, 2014, the present application is being examined under the AIA , first to file provisions.
Information Disclosure Statement
	Regarding the IDS filed January 7, 2021, applicants have stated that all foreign and NPL documents listed therein are provided in application 15/323,882. The examiner has considered all foreign and NPL documents provided in application 15/323,882.
Claims-Objections
Claim 19 is objected to for ‘substitutions in position 260 is T260A, T260E or T260P’, which should be corrected to ‘substitution in position 260 is T260A, T260E or T260P’.
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-13 and 19 are rejected under 35 U.S.C. 112, second paragraph or (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
Claim 19 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for improper Markush language.  MPEP 2173.05(h) states:
I.MARKUSH GROUPS 
Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims. A “Markush” claim recites a list of alternatively useable species. In re Harnisch, 631 F.2d 716, 719-20, 206 USPQ 300, 303-04 (CCPA 1980); Ex parte Markush, 1925 Dec. Comm’r Pat. 126, 127 (1924). A Markush claim is commonly formatted as: “selected from the group consisting of A, B, and C;” however, the phrase “Markush claim” means any claim that recites a list of alternatively useable species regardless of format. 
II.“OR” TERMINOLOGY 
Alternative expressions using “or” are acceptable, such as “wherein R is A, B, C, or D.” The following phrases were each held to be acceptable and not in violation of 35 USC 112, second paragraph in In reGaubert, 524 F.2d 1222, 187 USPQ 664 (CCPA 1975): “made entirely or in part of”; “at least one piece”; and “iron, steel or any other magnetic material.” 

	For claim 19 ‘two or more substitutions in positions 259, 260, 261 and 262’ should be corrected to ‘two or more substitutions selected from positions 259, 260, 261 and 262’.
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).

Claims 7-13 and 19 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of US patents 10,260,024, 10,550,381, 10626,388, 10,683,491, 10,920,209, 11,015,183, and 11,162,089 as well as 11,001,7871.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims herein recite variants of SEQ ID NO:  1 herein comprising the substitution corresponding to N76D, N261W, and L262E of SEQ ID NO:  2.  Claims of the other patents recite said substitutions as follows.
Patent 			Claimed Substitutions2
10,260,024, 		N76D, N261W, and L262E (claim 9)
10,550,381, 		N76D, N261W, and L262E (claim 1+2)
10626,388, 		N76D, N261W, and L262E (claim 1+13)
10,683,491, 		N76D, N261W, and L262E (claim 14)
10,920,209, 		N76D, N261W, and L262E (claim 1+5)
11,015,183, 		N76D, N261W, and L262E (claim 1+2+19)
11,162,089		N76D, N261W, and L262E (claim 1+2)
	11,001,787		claim 1 recites SEQ ID NO:  5 therein, which has 96% identity with SEQ ID NO:  1 herein and comprises the substitutions N74D, N255W, and L256E (N76D, N261W, and L262E for SEQ ID NO:  2 numbering)
	11,028,346		claim 3 recites SEQ ID NO:  3 therein, which is SEQ ID NO:  1 herein, and  substitutions N74D+X255W+X256E (N76D, N261W, and L262E for SEQ ID NO:  2 numbering)

The claims differ in that claims of the other patents and claims herein encompass other, distinct substitutions.  The portion of the specification in the other patents that supports the recited variants includes embodiments that would anticipate claims herein, e.g., variants comprising the substitutions corresponding to N76D, N261W, and L262E, which are also the variants specifically recited in claims of the other patents.  Claims herein cannot be considered patentably distinct over claims of the other patents when there are specifically recited embodiments (variants comprising the substitutions corresponding to N76D, N261W, and L262E) that would anticipate claims herein.  Alternatively, claims herein cannot be considered patentably distinct over claims of the other patents when there are specifically disclosed embodiments therein that supports claims of those patents and falls within the scope of claims herein, because it would have been obvious to a skilled artisan to modify the variants of claims of the other patents by selecting a specifically disclosed embodiment that supports those claims, i.e., variants comprising the substitutions corresponding to N76D, N261W, and L262E, as disclosed in the other patents.  One having ordinary skill in the art would have been motivated to do this, because such an embodiment is disclosed as being a preferred embodiment within claims and specification of the other patents.   
In addition to the above cited issued patents, the below pending applications were identified as having subject matter recited in the instant claims herein.  Further evaluation of pending applications will be assessed upon identification of allowable subject matter herein.

    PNG
    media_image1.png
    668
    964
    media_image1.png
    Greyscale

It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov 

If Applicants choose to file a paper Terminal Disclaimer, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.  Accordingly, the following language would be deemed acceptable:
The owner*, ________________________________________, of ________ percent interest in the instant application hereby disclaims, except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number ______________________, filed on ____________________,  and as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application. The owner hereby agrees that any patent so granted on the instant application shall be enforceable only for and during such period that it and any patent granted on the reference application are commonly owned. This agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.
In making the above disclaimer, the owner does not disclaim the terminal part of any patent granted on the instant application that would extend to the expiration date of the full statutory term  of any patent granted on said reference application, “as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application,” in the event that: any such patent: granted on the pending reference application: expires for failure to pay a maintenance fee, is held unenforceable, is found invalid by a court of competent jurisdiction, is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321, has all claims canceled by a reexamination certificate, is reissued, or is in any manner terminated prior to the expiration of its full statutory term as shortened by any terminal disclaimer filed prior to its grant.
Note: the above language corresponds to PTO/SB/25 (07-09) (reproduced at page 1400-120 in Revision 7 (July 2008) of the 8th edition of the MPEP), but the reference to 35 U.S.C. 154 and 173 has been deleted. 
	 
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 7-13 and 19 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite any variant having at least 80% identity with SEQ ID NO:  1 wherein the variant comprises the substitution N76D and two or more substitutions in positions 259, 260, 261 and 262, where the substitution in position 259 is S259D, where the substitution in position 260 is T260A, T260E or T260P, where the substitution in position 261 is N261D, N261C, N261E, N261L, N261M, N261R, N261V, N261W, N261Y, or N261F and where the substitution in position 262 is L262Y, L262C, L262E, or L262Q, wherein each position corresponds to the position of the polypeptide of SEQ ID NO: 2.  This is an extremely large genus, as any combination of up to 54 amino acids may be replaced with any one of the 19 alternative amino acids.  Only a few specifically identified variants of SEQ ID NO:  1 are disclosed in the specification, and these are limited to the five listed in table 7 having substitutions N76D and L262E and a substitution in position 2613.  No other specific encompassed variants of the claims are disclosed.  Specification fails to describe any other representative species by any identifying characteristics or properties other than the functionality of protease activity.  Thus, one of skill in the art would have no idea which additional species of this infinite genus applicants have in mind that they wish to include within the scope of the claimed invention. 
Consequently, there is no evidence that any other representative species of this very large genus beyond those disclosed that are listed above (five variants of table 7, all with the substitutions N76D and L262E a substitution in position 261) were in the possession of the inventors at the time of filing.  To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these and/or (2) a representative number of species within the genus must be disclosed (MPEP 2163(II)(3)).  Because only a very small number of species of the claimed genus are disclosed and no correlation between structure and function is provided, the claims fail to satisfy the written description requirement.
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To ensure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

	/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Analysis of double patenting for the instant claims has only been evaluated as far as the elected invention. 
        2 SEQ ID NO:  2 numbering.
        3 No encompassed variants having a substitution at positions corresponding to 259 or 260 are disclosed.